Notice of Pre-AIA  or AIA  Status
1.	The present application is being examined under the pre-AIA  first to invent provisions. 
Terminal Disclaimer
2.	The terminal disclaimer filed on 1/5/21 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 9229977, U.S. Patent No. 10102257, U.S. Patent No. 10108678, U.S. Patent No. 10108679, U.S. Patent No. 10108680 , U.S. Patent No. 10108713, U.S. Patent No. 10108723, U.S. Patent No. 10108724, U.S. Patent No. 10108725, U.S. Patent No. 10114870, U.S. Patent No. 10114871, U.S. Patent No. 10114872,  U.S. Patent No. 10114899, U.S. Patent No. 10120911,  and U.S. Patent No. 10198516 have been reviewed and is accepted.  The terminal disclaimer has been recorded.
EXAMINER’S AMENDMENT
3.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Puya Partow-Navid (reg. 59657) on 2/22/2021.

4.	In the claims:
	Please replace claim 16 filed 1/5/2021 with currently amended claim 16 below.
	All other claims are as filed on 1/5/2021.

Claim 16(currently amended): The apparatus of claim 10 .

Allowable Subject Matter
5.	Claims 1-20 allowed.

6. 	The following is a statement of reasons for the indication of allowable subject matter. 


With respect to the independent claim 1, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…the at least one data source being selected when results of the query are greater than or equal to an accuracy thresholds; 
monitoring, based on a set schedule, the at least one data source to extract non-textual data from the at least one data source when at least an update to stored data matches the query, newly added non-textual data matches the query, or a combination thereof; and 
establishing a communication channel with a second user based at least in part on the data extracted from the at least one monitored data source.”
, in combination with the other claimed limitations.   

With respect to the independent claim 10, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 

to monitor, based on a set schedule, the at least one data source to extract non-textual data from the at least one data source when at least an update to stored data matches the query, newly added non-textual data matches the query, or a combination thereof; and 
to establish a communication channel with a second user based at least in part on the data extracted from the at least one monitored data source.”
, in combination with the other claimed limitations.   

With respect to the independent claim 19, the prior art of record, single or in combination, does not teach or fairly suggest the step of: 
“…program code to select at least one data source from the plurality of data sources, the at least one data source being selected when results of the query are greater than or equal to an accuracy thresholds; 
program code to monitor, based on a set schedule, the at least one data source to extract non-textual data from the at least one data source when at least an update to stored data matches the query, newly added non-textual data matches the query, or a combination thereof; and 
program code to establish a communication channel with a second user based at least in part on the data extracted from the at least one monitored data source.”
, in combination with the other claimed limitations.   
Dependent claims 2-9, 11-18, and 20 are allowed for being dependent to an already allowed claim.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".


Conclusion
7.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.

U.S. Patent Application Publication 20110047161 discloses expanding queries based on document topic category analysis.  However, as discussed in the parent of this application (US 9229977), US Patent Application Publication 20110047161 does not disclose   “…the at least one data source being selected when results of the query are greater than or equal to an accuracy thresholds; monitoring, based on a set schedule, the at least one data source to extract non-textual data from the at least one data source when at least an update to stored data matches the query, newly added non-textual data matches the query, or a combination thereof; and establishing a communication channel with a second user based at least in part on the data extracted from the at least one monitored data source.”

U.S. Patent 6260041 discloses monitoring queries when data is updated.  U.S. Patent 6260041, appears to be the most relevant reference currently able to be found.   The data 

Contact Information
8.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL PHAM whose telephone number is (571)272-3924.  The examiner can normally be reached on M-F 11-730pm Eastern.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Beausoliel can be reached on 571-272-3645.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 

/MICHAEL PHAM/Primary Examiner, Art Unit 2167